











PROMISSORY NOTE







C$6,000.00

September 10, 2015







FOR VALUE RECEIVED, the undersigned, Nation Energy Inc. (the “Borrower”),
promises to pay to the order of John R. Hislop (the “Lender”) the principal sum
of Six Thousand Dollars (C$6,000.00) in lawful currency of Canada (the
“Principal Sum”), together with interest thereon as herein provided.




The Principal Sum or such amount as shall remain outstanding from time to time
shall bear interest, thereon, calculated quarterly, not in advance, at a rate of
fifteen (15%) percent per annum upon demand by the Lender, both before and after
each of maturity, default and judgment commencing effective September 10, 2015.
 In the event of any partial repayments made on the Principal Sum, such payments
shall be applied firstly towards accrued interest and then towards the Principal
Sum.




The Principal Sum and all accrued and unpaid interest at the rate aforesaid will
become due and payable on September 10, 2017 (the “Term”).  Extension of time of
payment of all or any part of the amount owing hereunder at any time or times
and failure of the Lender to enforce any of their rights or remedies hereunder
shall not release the Borrower from its obligations hereunder or constitute a
waiver of the rights of the Lender to enforce any rights and remedies therein.




On default in payment of any sum due hereunder for the Principal Sum or interest
or after 15 days’ notice of Default to the Borrower, the unpaid balance of the
Principal Sum and all accrued interest thereon shall at the option of the Lender
forthwith become due and payable.




This Promissory Note shall be governed by the laws of the Province of British
Columbia.




The undersigned will have the privilege of prepaying in whole or in part the
Principal Sum and accrued interest.




Presentment, protest, notice of protest and notice of dishonour are hereby
waived.







NATION ENERGY INC.







“John R. Hislop”

“John R. Hislop”


JOHN R. HISLOP

JOHN R. HISLOP, Director











